DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed October 31, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 102 – Anticipation (Maintained Rejection)
Claim(s) 1-2, 5, 7-8, 10, 14, 16, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holladay et al. (WO 2005/000324). The rejection is maintained and further applied to claim 2. Claims 9 and 28-29 are cancelled.
Holladay et al. disclose colloidal silver compositions having antimicrobial properties. Silver is used at a level of 5 to 40 ppm in water (paragraph 9). Hydrogen peroxide has been found to have a synergistic interaction with the inventive silver composition. Hydrogen peroxide is used preferably at concentrations are in the range of 1 to 5% wt/v (paragraph 15). The compositions may also comprise 5% propylene glycol, water and 0.62% Carbopol (page 63). The compositions may also comprise aloe vera powder ranging from 1-5% (Example 3). One would only need to add hydrogen peroxide to the examples as taught in the reference to arrive at the compositions of the instant claims requiring a gelling agent and propylene glycol. 
Holladay et al. anticipate the instant claims. 

Response to Arguments
The Examiner submits that the compositions may be formulated into hydrogels, which slowly release the silver. This meets the limitation a controlled delivery structure. Further because the compositions are hydrogels, the hydrogels would provide controlled release of active oxygen compounds through controlled breakdown of a source of active oxygen compounds. Therefore, the rejection is maintained. 


Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claims 1-6, 11-27 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (WO 2008/079898). The rejection is maintained and further applied to claims 25-27 and 32-35. Claims 28-29 are cancelled
Margulies et al. disclose compositions comprising colloidal metal for treating or preventing skin conditions. The metals include silver and gold (paragraph 0013). The compositions may be formulated into liposomes (paragraph 0014). Antimicrobials may be added and include hydrogen peroxide (paragraph 0016). Vitamins may be added and include Vitamin C and E. Gelling agents, humectants and perfumes may be added (paragraph 0028). Benzyl peroxide may be used in combination with the colloidal metal (paragraph 0030). Additional components include oils such as flavoring or scenting agents (paragraph 0088). An example comprises water 1-4% glycerin, liposome, 0.1-1% colloidal gold, 0.1-1% panthenol, 0.1-1% aloe barbadenisis leaf extract, and 0.01-.01% fragrance (paragraph 0122). Another example comprises water 0.01-0.05% ascorbyl palmitate, liposome, 0.1-1% colloidal minerals gold, 0.1-0.5% colloidal gold from about 0.001-0.5, 0.1-0.5 sodium hyaluronate, 0.1-0.5% Carbomer (thickener), and 0.1-.5% fragrance.   
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have used a combination of hydrogen peroxide and colloidal gold and/or silver in the disclosed compositions because Margulies et al. specifically teaches that peroxides, such as hydrogen peroxide and or benzyl peroxide, may be used in the composition a colloidal metal. 
Response to Arguments
The Examiner submits that Margulies et al. disclose liposomes. Liposomes comprise a hydrophobic area and a hydrophilic area. The actives are water soluble and therefore would be in the middle of the liposome. Further because the compositions comprise liposomes, the liposomes would provide controlled release of active oxygen compounds through controlled breakdown of a source of active oxygen compounds. Therefore, the rejection is maintained. 


2) Claims 7-8, 10 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Margulies et al. (WO 2008079898) in view of Holladay et al. (WO 2005000324). The rejection is maintained. Claims 9 is cancelled.
Margulies et al. are discussed above and differ from the instant claims insofar as it does not disclose the amount peroxide that may be used in the compositions. 
Holladay et al. disclose colloidal silver compositions comprising peroxide and are discussed above. Hydrogen peroxide is used preferably at concentrations are in the range of 1 to 5% wt/v (paragraph 15).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art prior to filing the instant application to have used hydrogen peroxide or a peroxide in amounts ranging from 1 to 5% because this amount is suitable for use in a composition comprising colloidal silver. 

Response to Arguments
The Examiner submits that the compositions of Margulies et al. are remedied by the teachings of Holladay et al. Holladay discloses preferred concentrations of hydrogen peroxide when used in skin compositions.  Therefor it would have been obvious to have used these concentrations in the formulations of Margulies. 

Conclusion
Claims 1-8, 10-27 and 32-35 are rejected.
Claim 31 is withdrawn.
No claims allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612